Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the separator of US 2015/0287536 does not necessary have a chlorine content of 30 ppm or less because applicant uses a different process to determine the chlorine content (combustion and decomposition).  
However, as noted in the advisory action dated 2/17/2021, Tanaka et al. claims a separator having a chlorine content of less than 2 ppm.  

    PNG
    media_image1.png
    91
    664
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., A method of determining the chlorine content of separator for an electrochemical element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2015/0287536).
Regarding claim 1, Tanaka et al. disclose a separator for an electrochemical element interposed between a pair of electrodes (inherent to an electrolytic capacitor) for isolating both the electrodes from each other and holding an electrolytic solution (title) wherein the separator contains a cellulose-based fiber (claim 1), and the separator has a total content of chlorine of 2 ppm or less (claim 2).
The limitation, “as determined by measuring a total amount of chlorine that is generated when the separator was combusted and decomposed”, is directed to towards the process of measuring the total chlorine content of the separator.  However, Tanaka et al. disclose a separator that has a chlorine content of 2 ppm or less (claim 2).     
Regarding claim 2, Tanaka et al. disclose the cellulose-based fiber contains either a natural fiber or a regenerated fiber (claim 1, (abstract), [0064]).
Regarding claim 3, Tanaka et al. disclose the natural fiber is one or more selected from a wood fiber or a non-wood fiber [0064],
Regarding claim 4, Tanaka et al. disclose the cellulose-based fiber is a solvent spun regenerated fiber [0116], (abstract).
Regarding claim 5, Tanaka et al. disclose an electrochemical element comprising: a pair of electrodes [0090] and
a separator interposed between the pair of electrodes [0090], wherein for the separator, the separator for an electrochemical element (abstract) according to claim 1 is used.
Regarding claim 6, Tanaka et al. disclose the electrochemical element is an aluminum electrolytic capacitor [0090]
Regarding claim 8, Tanaka et al. disclose an electrochemical element comprising: a pair of electrodes [0090] and
a separator interposed between the pair of electrodes [0090], wherein for the separator, the separator for an electrochemical element (abstract) according to claim 2 is used.
Regarding claim 9,Tanaka et al. disclose an electrochemical element comprising: a pair of electrodes [0090] and
a separator interposed between the pair of electrodes [0090], wherein for the separator, the separator for an electrochemical element (abstract) according to claim 3 is used.
Regarding claim 10, Tanaka et al. disclose an electrochemical element comprising: a pair of electrodes (claims 1 and 7 - [0090]) and

Regarding claim 11-13, Tanaka et al. disclose the electrochemical element is an aluminum electrolytic capacitor ((claim 1) – [0090]).
Regarding claim 7, 14-16, Tanaka et al. disclose the electrochemical element is an electric double layer capacitor [0165].
Regarding claim 17, Tanaka et al. disclose the separator has a thickness that is in the range of 10 to 80 µm (claim 4)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2009123483 – separator for an electrochemical element having a chlorine content of 10-140 ppm
US 2015/0022951 – separator for a capacitor having a chlorine content of less than 2 ppm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848